Citation Nr: 0022377	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a special monthly pension based on the need 
for regular aid and attendance or upon housebound status.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's sister-in-law


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to May 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

2.  The evidence does not show that the veteran is unable to 
ambulate without the assistance of another person, prepare 
his food, take care of daily self care activities (such as 
washing, dressing and undressing himself, feeding himself, 
and attending to the needs of nature), or otherwise to be in 
need of regular aid and attendance as envisioned by the 
regulation.

3.  The evidence does not demonstrate that the appellant is 
bedridden or substantially confined to his home.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension 
benefits based on the need for regular aid and attendance or 
upon housebound status are not met.  38 U.S.C. §§ 1521, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.351, 3.352 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran submitted a claim in January 1997 for special 
monthly pension based on the need for regular aid and 
attendance or upon housebound status.

A July 1997 VA aid and attendance/housebound examination 
report indicates that the veteran was brought to the place of 
examination by his sister-in-law.  The veteran had not been 
recently hospitalized.  Subjective complaints included 
impaired vision, shortness of breath, occasional weakness, 
and arthritis and discomfort in all the joints.  The veteran 
has a history of cataracts, more severe in the right eye.  
Vision was 20/200 bilaterally.  His posture was erect and his 
gait was normal.  Upon physical examination, the veteran 
demonstrated no limitations in the use of his upper 
extremities.  He is reported as being able to feed and dress 
himself, bathe, and shave.  With regard to his lower 
extremities, the veteran has a slight limitation of 
ambulation because of arthritis in his knee, feet, and lower 
back.  He can walk up to one to two blocks.  The examiner 
reported a slight deficit with weight bearing and balance and 
propulsion is described as "okay."  The veteran has 
limitation of motion in his lower back secondary to arthritis 
but no deformity of the thoracic spine was noted.  Balance 
and memory loss were within normal limits but the veteran 
incurs occasional dizziness.  When queried regarding his day-
to-day routine, the veteran related that he does things 
around the house but that he does not drive himself - he 
relies on others to take him around.  The veteran requires a 
walking cane to assist ambulation and he does not leave the 
home alone as someone has to escort him because of his 
impaired vision.  The veteran is capable of managing benefits 
with the assistance of his sister-in-law.  The examiner 
offers the following diagnoses:  (1) History of cataracts 
with impaired vision, right eye more than left eye.  
Presently under ophthalmology care at Biloxi; (2) History of 
cardiac arrhythmia, etiology unknown; and (3) History of 
arthritis in arms, legs, lower back, and knees.

At the veteran's May 2000 hearing before the Traveling Board, 
he testified that his sister-in-law's son drove him to the 
hearing and that he himself neither drives an automobile nor 
has a valid driver's license.  Transcript of Hearing 
(Transcript) at page 2.  He further testified that he has 
arthritis in his arms, legs, lower back, knees, and shoulders 
and that he is unable to see out of his right eye due to 
recurring cataracts.  Transcript at page 4.  He is able to 
dress, administer his medication, and use the bathroom on his 
own.  Transcript at page 6.  His sister-in-law washes his 
clothes and does his driving and his niece and others help 
with the housework, the dishes, "and stuff like that"; for 
this assistance, the veteran pays his sister-in-law an 
undisclosed amount of money.  Transcript at page 11.  When 
asked if he could get by without having somebody's help, the 
veteran responded, "Well, sometimes.  Sometimes I need help 
to help me get through the day." He further testified that 
he does not need assistance getting out of his bed.  
Transcript at page 13.

With regard to his vision, the veteran testified that he can 
sometimes see well enough to watch television or read the 
newspaper but that he experiences floaters in his eye 
impairing his vision.  Transcript at page 20.  When asked 
about his daily routine, the veteran responded as follows:

Oh, I get up in the morning.  I take the 
garbage out, make my bed and sleep on the 
floor and go eat.  And then sometimes I 
take a walk around the block.  The doctor 
always said take a walk around the block 
instead of sitting around. Then I come 
back home, sit down and read the paper 
while I can.  

Transcript at page 21.  

The veteran's sister-in-law testified that she lives next 
door to him and visits every day and fixes his food, keeps 
his clothes nice, and assists him in taking his medicine.  
Transcript at page 15.  Invested with a power of attorney, 
she further handles the veteran's financial affairs, 
including depositing his social security checks.  Transcript 
at page 16.  
Legal Analysis

The Board finds that the veteran's claim for special monthly 
pension is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 C.F.R. § 3.23 
(1999).  A veteran who is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance may receive the special monthly pension 
benefit.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 38 
C.F.R. § 3.351(b)(c) (1999).

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  In such a case, the veteran must show 
that he is disabled and in need of regular aid and attendance 
in carrying out the functions of his everyday life.  The 
following factors are accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will also be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (1999).

Special monthly pension at the housebound rate is payable to 
a veteran who is entitled to pension under 38 U.S.C.A. § 1521 
and who is not in need of regular aid and attendance.  The 
requirements are that, in addition to having a single 
disability rated 100 percent disabling without resort to 
unemployability, the veteran:  (1) has additional disability 
or disabilities ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
disability or disabilities.  The latter requirement is met 
when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 C.F.R. § 
1521(e) (West 1991); 38 C.F.R. § 3.351(d) (1999).

The medical evidence does not show that the veteran is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 (20/800) or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees of less.  In 
fact, the veteran's vision is described in the July VA 
examination as 20/200 bilaterally.  The evidence also does 
not show that the veteran is a patient in a nursing home 
because of mental or physical incapacity.  Thus, he does not 
qualify for aid and attendance under the first two provisions 
enumerated in 38 C.F.R. § 3.351.

Moreover, he also does not qualify under the "factual need" 
criteria set forth in section § 3.352(a).  While the 
appellant experiences physical limitations as a result of his 
disabilities, the evidence does not show that he is unable to 
ambulate without the assistance of another person, prepare 
his food, take care of daily self care activities (such as 
washing, dressing and undressing himself, feeding himself, 
and attending to the needs of nature), or otherwise to be in 
need of regular aid and attendance as envisioned by the 
regulation.  Nor does the evidence demonstrate that the 
appellant is bedridden, or substantially confined to his home 
-- the veteran is able to walk around the block and attend 
his VA medical appointments.  

In evaluating the evidence of record in light of the 
regulatory criteria for special monthly pension based on the 
need for regular aid and attendance or by reason of being 
housebound, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for the benefit.

The Board would emphasize that the veteran may wish to reopen 
his claim when he believes that his condition has worsened to 
the extent that entitlement to benefits would be warranted.


ORDER

Entitlement to a special monthly pension based on the need 
for the regular aid and attendance of another person is 
granted, subject to the regulations governing the payment of 
monetary benefits.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


